DETAILED ACTION

Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment received November 13, 2020.  Claims 1-22 and 46 are cancelled claims.  Claim 23 was amended.  Claims 23-45 and 47-54 are pending.
The terminal disclaimer filed on November 13, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 8,518,560; 9,391,279; 8,431,250; 9,166,179; 9,466,800; 9,741,938; 10,056,558; and US application 16/036,508 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The obviousness double patenting rejections set forth in the last office action (mailed July 16, 2020, paragraphs 8 to 16) have been overcome by the terminal disclaimer received November 13, 2020.
The rejection of claims 23, 24, 26, 28, 30, 32, 34, 48, and 51-53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 7,504,163 B2) is withdrawn due to the amendment received November 13, 2020.
The rejection of claims 27, 31, 46, 47, and 54 under 35 U.S.C. 103(a) as being unpatentable over Jarikov (US 7,504,163 B2) in view of Yabunouchi et al. (US 2007/0278938 A1) is withdrawn due to the amendment received November 13, 2020.
The rejection of claims 23-54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Yabunouchi et al. (US 2007/0278938 A1) is withdrawn due to the amendment received November 13, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47, 48 and 51 each depend upon claim 1, which is a cancelled claim.  Accordingly, the meaning of claims 47, 48 and 51 is not fully understood and the claims are indefinite.  Claims 49, 50, and 52-54 are included in the rejection, because of their respective dependence upon a rejected claim.
Claim 48 recites “wherein the light emitting layer comprises a light emitting material and the light emitting material is the aromatic amine derivative”.  Independent claim 23 already sets forth “a light emitting material” (if claim 48 is intended as being dependent upon independent claim 23 instead of claim 1 - see above rejection).  It is unclear if the “a light emitting material” of claim 48 is in addition to the material of the independent claim or if the material is the same as the independent claim.  Clarification and/or correction are required.  Claims 49-50 are included in the rejection as they depend from claim 48.
Claim 51 recites “wherein the light emitting layer comprises a doping material and the doping material is the aromatic amine derivative”.  Independent claim 23 already sets forth “a doping material” (if claim 51 is intended as being dependent upon independent claim 23 instead 

Allowable Subject Matter
Claims 23-45 are allowed.  The closest prior art is Jarikov and Oh et al. discussed in the office action mailed 07/16/2020.  The prior art fails to teach or to render obvious forming the specifically substituted pyrene derivatives as set forth in claim 23 and providing the derivatives as light emitting or doping material within a light emitting layer in an organic electroluminescence device as claimed.

Response to Arguments
Applicant’s arguments received November 13, 2020 with respect to the prior art rejections have been fully considered and are persuasive.  
New grounds of rejection are made over claims 47-54 in view of the claim set received November 13, 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
-Huang et al., Journal of Materials Chemistry, (2005), 15, pages 3233-3240 teaches organic electroluminescent derivatives containing dibenzothiophene and diarylamine segments.  
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786